DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Regarding 102 rejection of Agiwal, applicant argues in substance that Agiwal fails to teach limitation “whether a timer maintained by the apparatus is running, the timer being configured to indicate whether the apparatus is in timing alignment with the second apparatus on a second link from the apparatus to the second apparatus”
In response to argument, Examiner respectfully disagree.  Newly cited art, Wang et al, in combination with Agiwal teaches all limitations as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 12, 17, 3, 8, 13, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a second link” on line 7 which makes the claim indefinite.  It’s unclear if this feature refers to “a second link” recited in claim 1 or a different link.  Examiner will interpret as best understood.
Claim 7 recites the limitation “a second link” on line 5 which makes the claim indefinite.  It’s unclear if this feature refers to “a second link” recited in claim 6 or a different link.  Examiner will interpret as best understood.
Claim 12 recites the limitation “a second link” on line 6 which makes the claim indefinite.  It’s unclear if this feature refers to “a second link” recited in claim 11 or a different link.  Examiner will interpret as best understood.
Claim 17 recites the limitation “a second link” on line 4 which makes the claim indefinite.  It’s unclear if this feature refers to “a second link” recited in claim 16 or a different link.  Examiner will interpret as best understood.
Claims 3, 8, 13, 18 are rejected for claiming dependency from the above rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Claim 21 recites, non-functional descriptive material limitations, “A non-transitory computer readable storage medium… to perform…” in lines 1-2. 

not impart/convey a patentable distinction when no functional relationship exists.

In particular, a non-transitory computer readable storage medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim.

As such, the functional language, “executing/processing data instruction stored in a non-transitory computer readable medium by a CPU or a computer processor” adds functional relationship to the clamed invention. 

Appropriate correction is required. (see MPEP 2111.05)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 2, 5-7, 10-12, 15-17, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable Agiwal et al (USPN 2020/0107372), provisional application 62/738374 filed 9/28/2018, in view of Wang et al (USPN 2021/0195676), provisional application 62/738374 filed 1/11/2018

	Regarding claim 1, Agiwal discloses 
	an apparatus comprising: (UE comprising [0527-0534], FIG. 31
	at least one processor; and at least one memory including computer program codes; the at east one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus at least to: (processor (FIG. #3130) executing instructions stored in memory (FIG. 31 #3120) to perform [0532]
	transmit a random access request to a second apparatus, the random access request comprising a random access preamble and an identifier of the apparatus for a random access procedure (transmit Msg A comprising PRACH preamble and UE ID/C-RNTI/contention resolution identity to base station for random access procedure [0130-0140, 0147], FIGs. 5, 6, 9, provisional application pages 2-7
	receive, from the second apparatus, control information on a control channel addressed to the identifier (receive control information on PDCCH for MsgB addressed to C-RNTI  [0136, 0137, 0143, 0151], FIG. 9, provisional application pages 6-10
	the control information indicating at least one of a resource and timing information for communication between the apparatus and the second apparatus (control information indicating including uplink transmission timing information/TAC [0137, 0169, 0170-0178], provisional application pages 6-10
	determine a result of the random access procedure based at least in part on the control information received from the second apparatus in response to the random access request (UE determines random access 
	Agiwal does not expressly disclose whether a timer maintained by the apparatus is running, the timer being configured to indicate whether the apparatus is in timing alignment with the second apparatus on a second link from the apparatus to the second apparatus 
	
 	Wang discloses whether a timer maintained by the apparatus is running, the timer being configured to indicate whether the apparatus is in timing alignment with the second apparatus on a second link from the apparatus to the second apparatus (UE performing random access during beam failure recover, BFR, and receiving and decoding a RAR containing UL grant while uplink time alignment is still being maintained/in connected state [0038, 0069-0077], FIGs. 8, 9A, provisional application page 10
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “whether a timer maintained by the apparatus is running, the timer being configured to indicate whether the apparatus is in timing alignment with the second apparatus on a second link from the apparatus to the second apparatus” as taught by Wang into Agiwal’s system with the motivation to enable a UE to utilize a new MAC RAR to recover from beam failure and reduce signaling (Wang, paragraph [0038, 0069-0077], FIGs. 8, 9A)

Claims 11, 20 is rejected based on similar ground(s) provided in rejection of claim 1.

	Regarding claims 2, 12, Agiwal discloses UE receiving control information/PDCCH which includes scheduling information/resource for timing alignment/TA information [0147-0151, 0166-0174], FIGs. 6-9

	


 	Regarding claim 6, Agiwal discloses
	an apparatus, comprising: (base station comprising [0535-0540], FIG. 32)
 	at least one processor; and at least one memory including computer program codes; the at east one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus at least to: (processor (FIG. 32 #3230) executing instructions stored in memory (FIG. 32 #3220) to perform [0540]
	receive from a second apparatus a random access request, the random access request comprising a random access preamble and an identifier of the second apparatus for a random access procedure (receive Msg A comprising PRACH preamble and UE ID/C-RNTI/contention resolution identity from UE for random access procedure [0130-0140, 0147], FIGs. 5, 6, 9, provisional application pages 2-7
	in response to the random access request, determine control information indicating at least one of a resource and timing information for communication between the apparatus and the second apparatus (determines control information for transmission to UE indicating transmission timing information/TAC [0137, 0169, 0170-0178], provisional application pages 6-10
	transmit, to the second apparatus, the control information on a control channel addressed to the identifier (transmit control information addressed to C-RNTI [0136, 0137, 0143, 0151], FIG. 9, provisional application pages 6-10
 	Agiwal does not expressly disclose whether a timer maintained by the apparatus is running, the timer being configured to indicate whether the apparatus is in timing alignment with the second apparatus on a second link from the apparatus to the second apparatus 
	
 	Wang discloses whether a timer maintained by the apparatus is running, the timer being configured to indicate whether the apparatus is in timing alignment with the second apparatus on a second link from the apparatus to the second apparatus (UE performing random access during beam failure recover, BFR, and receiving and decoding a RAR containing UL grant while uplink time alignment is still being maintained/in connected state [0038, 0069-0077], FIGs. 8, 9A, provisional application page 10
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “whether a timer maintained by the apparatus is running, the timer being configured to indicate whether the apparatus is in timing alignment with the second apparatus on a second link from the apparatus to the second apparatus” as taught by Wang into Agiwal’s system with the motivation to enable a UE to utilize a new MAC RAR to recover from beam failure and reduce signaling (Wang, paragraph [0038, 0069-0077], FIGs. 8, 9A)

Claims 16, 21 are rejected based on similar ground(s) provided in rejection of claim 6.

 	Regarding claims 7, 17, Agiwal discloses base station transmitting control information/PDCCH which includes scheduling information/resource for timing alignment/TA information to UE [0147-0151, 0166-0174], FIGs. 6-9

	Regarding claim 10, Agiwal discloses UE identifier being C-RNTI [0130-0140, 0147], FIG. 9

Allowable Subject Matter
Claims 3, 8, 13, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

s 4, 9, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Christoffersson etal (USPN 2020/0404712)	FIG. 5

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469